Citation Nr: 0428287	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling, and on appeal 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A May 2002 rating action granted service connection for left 
obturator nerve neuropathy under 38 U.S.C.A. § 1151.  A 10 
percent evaluation was assigned from August 1998 and reduced 
to a noncompensable evaluation effective in May 2002.  The 
veteran filed a Notice of Disagreement (NOD) in July 2002 and 
a Statement of the Case (SOC) was issued in September 2002.  
However, the veteran did not perfect a timely appeal to this 
issue.  Therefore, the Board shall review only the issue 
listed on the title page.  


FINDINGS OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include nightmares, intrusive thoughts, startle 
response, depressed mood, and sleep impairment; without near 
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, panic 
attacks, recent suicidal ideation, obsessional rituals, 
neglect of appearance or personal hygiene, or impaired 
impulse control.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating in excess of 50 
percent for PTSD.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
Statements of the Case that were issued in September 2002 and 
April 2003, Supplemental Statement of the Case (SSOC) issued 
in October 2002, as well as correspondence from the RO to the 
veteran, including letters dated in February 2002 and July 
2003, notified him of the information and evidence necessary 
to substantiate the claim, the information and evidence that 
VA would seek to provide, and the information and evidence he 
was expected to provide.  

In addition, the RO asked him to submit any evidence in his 
possession that pertains to the claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
veteran was afforded VA examination and presented testimony 
at a personal hearing held at the RO.  Accordingly, the Board 
finds that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

The service medical records reflect no evidence of PTSD.  The 
RO received the veteran's application for PTSD benefits in 
February 2002.  

A VA psychiatric examination was conducted in June 2002.  The 
veteran reported his medical and service history.  He 
reported that he had been divorced twice and his spouses 
considered him an alcoholic.  He lived alone and had not 
worked since 1996.  He former occupation involved installing 
tanks.  He was unemployed due to physical problems.  His 
symptoms included intrusive memories, nightmares about 
Vietnam, memories that were triggered by things that reminded 
him of combat in Vietnam, avoidance symptoms, social 
isolation, hyper arousal symptoms, sleep impairment, and 
startle response.  

On mental status examination, the veteran was cooperative.  
He was casually groomed.  His speech was within normal limits 
with regard to rate and rhythm.  The mood was depressed and 
his affect was appropriate to content.  His thought processes 
and associations were logical and tight with no loosening of 
association or confusion.  There was no gross impairment in 
memory.  He was oriented in all spheres.  There were no 
hallucinations or delusional material noted during 
examination.  The veteran's insight and judgment was 
adequate.  He reported a history of suicidal ideation.  He 
denied homicidal ideation.  The diagnosis was PTSD.  The 
Global Assessment of Functioning (GAF) score was 49.  

A June 2002 rating action granted service connection for PTSD 
and assigned a 50 percent rating, effective in February 2002.  

VA outpatient records dated in August 2002 were submitted 
which showed that the veteran was receiving treatment for 
major depression.  He was dressed adequately and had fair eye 
contact.  He was cooperative and had normal motor movements.  
His thought processes were linear and goal directed.  His 
speech was at regular rate and rhythm.  His memory, insight 
and judgment were fair.  His affect was mildly constricted, 
stable, and congruent with his mood.  The diagnosis was major 
depression.  The GAF score was 45.

The veteran submitted a statement from a former coworker in 
September 2002.  The co-worker described the veteran as a 
hard worker when he was in the proper mental state.  He 
indicated that the veteran had problems with his level of 
education and his co-workers attitude toward him.  He was of 
the opinion that the veteran had a mental problem.  

A personal hearing was held in January 2003.  The veteran 
reported his medical, military, and social history.  He also 
reported his current PTSD symptoms.  The symptoms included 
social withdrawal, depression, anxiety, nightmares, sleep 
impairment, reduced productivity, anger, paranoia, 
irritability, low stress tolerance and memory impairment.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The Board has carefully considered the statements of the 
medical professionals.  It is obvious that the veteran has 
significant impairment in social relationships.  However, 
even taking into consideration the symptoms attributed to 
PTSD, the veteran's difficulties in establishing and 
maintaining effective and social relationships, alone, do not 
more nearly approximate the criteria for a 70 percent rating 
or higher.  38 C.F.R. § 4.7. 

On the mental examinations, the veteran in describing his 
symptoms did not indicate significant problems involving 
self-care.  On all examinations he was described as 
well-groomed and adequately dressed.  He did not indicate 
problems involving routine behavior or conversation.  There 
is no indication of neglect of personal hygiene.  At the 
examinations, his thought processes were described as normal.  
His affect was described as appropriate to the content of the 
conversation.  His speech has always been within normal 
limits, his conversation was normal, not illogical, obscure 
or irrelevant.  The VA records do not relate that he had 
problems in this regard.  He was described usually as 
cooperative and maintained good eye contact.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
depression, his thought processes and associations were 
logical.  There was no confusion or gross impairment in 
memory.  Hallucinations were not complained of and delusional 
material was not elicited.  

Although the veteran has reported problems with irritability, 
it has not been objectively shown that he has problems with 
impaired impulse control, evidenced by unprovoked 
irritability with periods of violence.  Further, there was no 
reported evidence of near continuous panic or depression that 
affected his ability to function independently.  He has not 
reported any episodes of panic attacks, recent suicidal 
ideation, obsessional rituals, spatial disorientation, or 
impaired impulse control.  

The veteran's unemployment is attributed to physical 
disabilities.

In considering the Global Assessment of Functioning (GAF) 
score, the Board notes that it has been variously assessed 
over the years.  In June 2002, at the VA examination it was 
assessed at 49.  A GAF score of 45 was assessed at the VA 
examination in August 2002.

The Board reviewed and considered the range of GAF scores.  
While the GAF scores are indicative of ongoing symptomatology 
including periods of exacerbation, the veteran's 50 percent 
disability rating reflects the fact that he experiences 
significant psychiatric symptoms.  On none of the treatment 
records or examination reports has it been indicated that the 
veteran has obsessional rituals that interfere with routine 
activities, intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
He has reported that he had thoughts of suicide, but that was 
in the past.  Further, he has never made any gestures or 
attempts.  He has not complained of decreased memory.  His 
symptoms do not meet or more nearly approximate the criteria 
for a 70 percent evaluation.  

The veteran does have PTSD, and it is recognized that it is a 
significant disability for him.  The current 50 percent 
evaluation recognizes that it is manifested by occupational 
and social impairment.  However, even examining the criteria 
for the current 50 percent evaluation, the veteran's 
disability is manifested only by disturbances in motivation 
and mood (i.e., depression) and by difficulty in establishing 
and maintaining effective work and social relationships.


ORDER

A rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



